                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LETESSA RUSSELL, individually and as                                                     PLAINTIFF
 natural mother and next friend of N.R., a
 minor

 V.                                                         CAUSE NO. 3:17-CV-154-CWR-JCG

 WAYNE COUNTY SCHOOL DISTRICT;                                                        DEFENDANTS
 TOMETTE YATES, individually;
 DENEIECE KELLAMS, individually; and
 JOHN OR JANE DOES 1-10

                                               ORDER

       Before the Court are the individual defendants’ motions for summary judgment on the

basis of qualified immunity. The substantive law was discussed in the Court’s recent letter to the

parties. See Docket No. 341. The qualified immunity standard is well-articulated in the parties’

briefs and need not be recited here.

       First, given the cases cited in the letter to the parties, see id. at 2, the plaintiff’s Fourth

Amendment claim is dismissed in deference to her Fourteenth Amendment substantive due

process claim. The rest of this Order will focus on that substantive due process claim. In

accordance with recent guidance from the Fifth Circuit, it is appropriate in this case to discuss

“the underlying constitutional question before considering the immunity defense.” Okorie v.

Crawford, 921 F.3d 430, 434 (5th Cir. 2019) (citations omitted).

       The plaintiff’s experts say that no reasonable teacher or para-professional would strike a

non-verbal, autistic student with a wooden stick. There also is a significant factual dispute as to

whether the individual defendants’ striking of N.R. was instructional or disciplinary in nature.

Under the standard of review, the Court must accept that it was instructional. The necessary
conclusion is that there is a material dispute about whether the individual defendants violated

N.R.’s substantive due process right to bodily integrity.

          The Court must then determine whether the individual defendants “violated clearly

established constitutional rights of which a reasonable person would have known. Clearly

established law must be particularized to the facts of a case. Thus, while a case need not be

directly on point, precedent must still put the underlying question beyond debate.” Samples v.

Vadzemnieks, 900 F.3d 655, 662 (5th Cir. 2018) (quotation marks, citations, and ellipses

omitted). We have been told that “clearly established law comes from holdings, not dicta,”

Morrow v. Meachum, 917 F.3d 870, 875 (5th Cir. 2019) (citations omitted), and that we “are to

pay close attention to the specific context of the case” and not “define clearly established law at a

high level of generality,” Anderson v. Valdez, 913 F.3d 472, 476 (5th Cir. 2019) (quotation marks

and citations omitted). And it is here that the qualified immunity analysis ends in the movants’

favor.

          The plaintiff has pointed to cases that discuss at a general level a person’s “right to be

free of state-occasioned damage to a person’s bodily integrity.” Shillingford v. Holmes, 634 F.2d

263, 265 (5th Cir. 1981), abrogated by Valencia v. Wiggins, 981 F.2d 1440 (5th Cir. 1993). In one

of this Circuit’s leading decisions regarding the substantive due process rights of students, the

Fifth Circuit found that a second-grader was deprived of her rights when she was tied “to a chair

for an entire school day and for a substantial portion of a second day, as an educational exercise,

with no suggested justification.” Jefferson v. Ysleta Indep. Sch. Dist., 817 F.2d 303, 305 (5th Cir.

1987).1


1
 In Saldana v. Angleton Independent School District, a federal district court in Texas requested further briefing on
whether allegations of beating an autistic child with a seat belt buckle could overcome qualified immunity. See No.
3:16-CV-159, 2017 WL 749292, at *7 (S.D. Tex. Feb. 27, 2017). Even if those factual allegations were close
enough to our own and the issue was decided in the plaintiff’s favor, the Saldana decision post-dated the abusive

                                                          2
         But those cases are not similar enough to our facts to satisfy the demands of qualified

immunity. The closest case, in fact, involves an educator granted qualified immunity after

shoving and kicking a severely autistic, non-verbal student, causing bruises and PTSD. Marquez

v. Garnett, 567 F. App’x 214, 215 (5th Cir. 2014). Given Marquez, the present motion for

qualified immunity will be granted.

         Outcomes like this are coming under increased scrutiny. Judge Willett explained why in a

2018 dissent:

         To some observers, qualified immunity smacks of unqualified impunity, letting
         public officials duck consequences for bad behavior—no matter how palpably
         unreasonable—as long as they were the first to behave badly. Merely proving a
         constitutional deprivation doesn’t cut it; plaintiffs must cite functionally identical
         precedent that places the legal question “beyond debate” to “every” reasonable
         officer. Put differently, it’s immaterial that someone acts unconstitutionally if no
         prior case held such misconduct unlawful. This current “yes harm, no foul”
         imbalance leaves victims violated but not vindicated. Wrongs are not righted, and
         wrongdoers are not reproached.

Zadeh v. Robinson, 928 F.3d 457, 479 (5th Cir. 2019) (Willett, J., dissenting) (footnote omitted).

Judge Willett is not a solo performer. There is a chorus. See Baldwin v. City of Estherville, 915

N.W.2d 259, 284-91 (Iowa 2018) (Appel, J., dissenting); Lynn Adelman, The Supreme Court’s

Quiet Assault on Civil Rights, Dissent Magazine (Fall 2017), https://www.dissentmagazine.org/

article/supreme-court-assault-civil-rights-section-1983. A growing body of research indicates that

qualified immunity fails to achieve even its intended goals. See Joanna C. Schwartz, How

Qualified Immunity Fails, 127 Yale L.J. 2 (2017); see also William Baude, Is Qualified Immunity

Unlawful?, 106 Cal. L. Rev. 45 (2018). Perhaps others on the Fifth Circuit will add their voices

to Judge Willett’s composition.



events at the heart of our case, and therefore could not have instructed the individual defendants on what constituted
clearly established law. See Anderson v. Creighton, 483 U.S. 635, 639 (1987) (reciting that qualified immunity turns
on the “legal rules that were ‘clearly established’ at the time [the official action] was taken”).

                                                          3
          For now, though, the “dispositive question is whether the violative nature of particular

conduct is clearly established.” Shepherd on behalf of Estate of Shepherd v. City of Shreveport,

920 F.3d 278, 285 (5th Cir. 2019) (quotation marks and citation omitted); see also White v.

Pauly, 137 S. Ct. 548, 552 (2017) (holding that although “general statements of the law are not

inherently incapable of giving fair and clear warning” to public officials, “in the light of pre-

existing law the unlawfulness must be apparent”). And here, at the time of these individual

defendants’ conduct, it was not clearly established that repeatedly striking a non-verbal, autistic

student with a wooden stick would violate rights guaranteed by the substantive due process

clause.

          Trial is fast approaching and several motions remain pending. For planning purposes, the

parties should know that the Court expects to proceed to trial on the ADA, § 504, Monell

(substantive due process)2, and state-law claims as to the School District; and on state-law claims

as to the individual defendants. Experts who focus exclusively on the IDEA or N.R.’s

educational placement need not attend as that cause of action will be decided on the papers.

          SO ORDERED, this the 16th day of August, 2019.

                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE




2
 See Howell v. Town of Ball, 827 F.3d 515, 529 (5th Cir. 2016) (permitting Monell claim to proceed to trial despite
grant of qualified immunity based on the ‘clearly established’ prong).

                                                         4
